MEMORANDUM **
The motion for summary affirmance of this appeal is denied because the arguments raised in the opening brief are sufficiently substantial to warrant further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Upon review of the record, this court has determined that the appointment of pro bono counsel in this appeal would benefit the court’s review. The court by this order expresses no opinion as to the merits of this appeal.
The Clerk shall enter an order appointing pro bono counsel to represent appellants for purposes of this petition appeal only, and establishing a revised briefing schedule. The appeal is stayed pending further order of this court.
In addition to all other issues the parties may wish to raise in their briefs on the merits, the parties shall address the scope of the Civil Service Reform Act and its intersection with appellants’ state tort claims. The parties shall also address whether appellants successfully rebutted the presumption in favor of the United States Customs Service in support of their malicious prosecution claim. See Conrad v. United States of America, 447 F.3d 760, 768 (9th Cir.2006) (stating that presumption that probable cause existed for prosecution, which arises from grand jury indictment, can be rebutted by malicious prosecution plaintiff by showing that indictment was procured on basis of false testimony).
If appellants object to the court’s appointment of counsel in this appeal, appellants shall file a written objection within 14 days after the filing date of this order.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.